Citation Nr: 0837240	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have a thyroid 
disorder attributable to his period of active service.


CONCLUSION OF LAW

A thyroid disorder was not incurred in service or presumed to 
have been incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in July 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  As such, the Board will not remand this case 
for a medical examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a thyroid disorder, 
but has not asserted any specific contentions regarding its 
onset.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Endocrinopathies are deemed to be chronic diseases under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that it manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's service medical records (SMRs), including his 
enlistment and retirement medical examinations, are devoid of 
any reference to an endocrine condition or symptoms related 
to a thyroid disorder.  Hospitalization records from 
Fitzsimmons Army Hospital were also devoid of any mention of 
a thyroid disorder or its related symptoms.  

The only evidence of record reflecting treatment for a 
thyroid disorder is in a physician's letter, dated in June 
2006.  In this letter, the veteran's private treating 
physician indicated that the veteran is currently being 
treated for thyroid disease and was expected to continue 
ongoing therapy for it.  He was prescribed Synthroid for 
treatment.  There was no opinion given as to the likely cause 
or onset of his thyroid disorder.  

In March 2006, the veteran underwent a VA Agent Orange 
examination.  Upon physical examination of the neck, the 
veteran's thyroid was noted to be without nodules and was not 
enlarged.  This record listed hypothyroidism on the veteran's 
problem list.  During a December 2006 VA examination, the 
veteran was not found to have thyroid enlargement.  The VA 
records were devoid of any treatment for his claimed thyroid 
disorder.

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a 
thyroid disorder.  The veteran's SMRs do not reflect any 
treatment for a thyroid disorder or its related symptoms.  
Moreover, the first evidence of record reflecting any 
treatment for a thyroid disorder is the veteran's March 2006 
Agent Orange examination.  This is over 30 years following 
the veteran's retirement from service.  As there was no 
evidence of a thyroid disorder within one year of his 
retirement from service, service connection for a thyroid 
disorder must be denied on a presumptive basis.  Finally, 
there is no evidence of record linking the veteran's current 
thyroid disorder to his service.  Absent a competent medical 
opinion linking his thyroid disorder to service, service 
connection must also be denied on a direct basis.  


ORDER

Service connection for a thyroid disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


